DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.

 Response to Amendment
The amendment filed July 20, 2022 has been entered.  Claims 1, 2, 4-7, and 9 are pending in the application.  Examiner acknowledges Applicant’s cancellation of claim 3 and 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over:
Katsutoshi et al. (JPH08052118A) (hereinafter – Katsutoshi) (citing translation of document in IDS dated 10/12/2018) 
Eisen et al. (U.S. 2014/0200423 A1) (hereinafter – Eisen)
Funo (U.S. 2007/0022577 A1) (hereinafter – Funo).
	Re. Claims 1 and 6: Katsutoshi teaches a pulse wave detector which is used while being attached to a wrist of a measurement subject, the pulse wave detector (Paragraph 0001: “The present invention relates to a portable pulse wave sensor…”) comprising: 
a body portion which includes a detecting section (Fig. 1, pulse wave sensor 4) configured to detect a pulse wave from a radial artery of the measurement subject (Paragraph 0023: “Then, the pulse wave sensor is pressed against the pulse wave measurement site, for example, the radial artery part of the wrist, and the pulsation pressure displacement is measured”); 
a strip-shaped band which is configured to secure the body portion to the wrist (Fig. 1, bands 2 or 3); and 
an attachment auxiliary member which is configured to be attachable to and detachable from the band (Fig. 1, convex elastic member 5 capable of sliding along the band in the direction C), 
wherein the band is contacted with the wrist through the attachment auxiliary member at an attachment position of the attachment auxiliary member (Fig. 2, attaching to the wrist at any point along direction C), 
wherein the attachment auxiliary member includes end portions each having a rear surface configured to contact the wrist, the end portions being spaced apart from each other in a short-side direction of the band in a state where the attachment auxiliary member is attached to the band (Figs. 4, 8: convex elastic member 5 has end portions, i.e., portions along any end of the surface K or S along a short-side direction of the band; Examiner notes that the term “portion” possesses the definition: “a part of any whole, either separated from or integrated with it,” (https://www.dictionary.com/browse/portion), and that the claim does not structurally define such portions to be separated or non-continuous from a surface; Examiner further notes that, should the end portions be amended to be separated by a space or gap, such a structure is also taught by Funo in Figs. 2-4: vertical bars 13, 14 (see later portions of rejection of claim 1)).
Katsutoshi does not teach a concave portion formed between and recessed with respect the end portions to receive a protrusion of an ulna of the wrist and having a concave surface facing in the same direction as the rear surfaces of the end portions, nor does Katsutoshi teach, similarly, wherein the concave portion has a size which allows the protrusion of the ulna in the wrist of the measurement subject to be inserted.
Eisen teaches the invention wherein the concave portion has a size which allows the protrusion of the ulna in the wrist of the measurement subject to be inserted (Figs. 4, 5: structure 40, described in Paragraph 0043: “…a structure 40 disposed on an inner side of the oximeter 30, whereby the structure 40 is adapted to fit on top of an ulna bone 38 of the wrist 31”).  Eisen teaches analogous art in the technology of wrist-mounted pulse oximetry devices (Abstract).
It would have been obvious to one skilled in the art to have modified the concave portion of Katsutoshi to be dimensioned to receive the protrusion of the ulna, the motivation being that doing so securely and comfortably fixes the sensor portions to the user’s wrist at a certain position (Paragraph 0043).
Katsutoshi further teaches the invention wherein in a secured state where the body portion is secured to the wrist with the band to which the attachment auxiliary member is attached, the attachment auxiliary member is secured such that the protrusion of the ulna is received in the concave portion and the both end portions are contacted with the wrist (Fig. 2; the device as taught by Katsutoshi is capable of performing this function without any modification).
Katsutoshi in view of Eisen do not teach the invention wherein the concave surface, which is recessed with respect to the end portions, forms a part of a through hole into which the band is inserted.  Katsutoshi, instead, the use of through holes located on sides adjacent to surfaces S and/or K (Figs. 4, 8).
Funo teaches analogous art in the technology of adjustment of the position of a device along a strap (Abstract).  Funo teaches a frame 10 including a concave surface recessed with respect to end portions (Fig. 3: vertical bars 13, 14, i.e., end portions; Fig. 6: concave inner surface along edge of bars 13, 14, (see right); see also: Fig. 4, curved portion 12A).  Funo further teaches that this concave surface portion forms at least part of a through hole into which a band is inserted (Fig. 7: the through hole can be considered any part of the space between bars 13, 14 spanning from element 12 to element 11).
It would have been obvious to one having skill in the art before the effective filing date to have modified the position of the holes of Katsutoshi with the structure of that of Funo, the motivation being that doing so allows for an element (such as convex elastic member 5) to be easily and accurately adjusted along the length of a strap (Paragraph 0015).
Examiner further notes that Applicant’s auxiliary attachment member is essentially a buckle having a particular surface shape at one side.  Katsutoshi in view of Eisen teach the particular surface shape required by the claims, and differ only from Applicant’s auxiliary attachment member in the placement of a through hole for a strap.  Examiner has provided additional pertinent arts of record (see Conclusion) which would be equally viable in modifying Katsutoshi in view of Eisen to arrive at Applicant’s embodiment of an auxiliary attachment member, since the positioning of through holes is a well-covered subject in the art of strap-adjustment.
Regarding Applicant’s newly amended claim limitations, Examiner has highlighted phrases which result in the interpretations following each portion of claim limitations:
“when an arbitrary position which is on a side of the front surface with respect to one of the rear surfaces in a direction perpendicular to the front surface is set as a reference position”
This describes a reference point having any position in space on or above the front surface.
a position of another of the rear surfaces in the direction perpendicular to the front surface is farther from the reference position than a position of the one of the rear surfaces in the direction perpendicular to the front surface.” 
This describes a point of a rear surface being further from the reference point compared to another position of the other rear surface, which is almost any point since the reference point is arbitrary.  
No planes are defined, no alignment of elements is described, and no relative structures are used to provide further narrowing of the claimed structure.  As best understood, both the arts of Katsutoshi and Funo teach such a limitation.  Katsutoshi, in Fig. 8, shows a surface contacting the measurement area (i.e., a rear surface) having differing heights relative to a plane parallel to the rear surface.  Funo, in Figs. 1 and 3-5, also shows differing heights of rear surfaces in the height direction relative to a plane parallel to the rear or front surface.  Examiner’s recommendations for amendment to this limitation can be found in the Response to Argument.
	Re. Claims 2 and 7: Katsutoshi, Eisen, and Funo teach the invention according to claims 1 and 6.  Katsutoshi further teaches the invention wherein the rear surfaces of the end portions of the attachment auxiliary member to be contacted with the wrist are curved along a circumferential direction of the wrist (Figs. 4, 8, showing end portions of concave surfaces K and S being curved in a circumferential direction with the wrist, indicated by the band inserting holes 16).
Re. Claim 4 and 9: Katsutoshi, Eisen, and Funo teach the invention according to claims 1 and 6.  Katsutoshi further teaches the invention wherein the rear surfaces of the end portions of the attachment auxiliary member to be contacted with the wrist are covered by an elastic member (Fig. 13, convex elastic member 5 having an elastic pressing portion 13).
Re. Claim 5: Katsutoshi, Eisen, and Funo teach a biometric information measurement device comprising: the pulse wave detector according to claim 1 (see rejection for claim 1); and a biometric information calculating section which is configured to calculate biometric information based on the pulse wave detected by the pulse wave detector (Katsutoshi, Claim 1: “A pulse wave sensor for measuring a pulse wave in close contact with a living body, a main body provided with an arithmetic processing unit for processing an output signal of the pulse wave sensor…”).

Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive.
The scope of Applicant’s argument is incommensurate with the scope of the claims.  Although Applicant has attempted to claim structural elements described in Paragraphs 0039, 0064, and Fig. 8, the claim limitations are much broader than the structures described in Applicant’s specification and figures.  See reasoning described above in the rejection of claims 1 and 6.  
In order to expedite prosecution and potentially overcome the rejection of claims 1 and 6 under 35 U.S.C. 103, Examiner recommends providing further structural limitations to describe the element found in Fig. 8 rather than using exact wording from the specification without further context.  An exemplary amendment could read as: 
“wherein one of the rear surfaces in the short-side direction is further offset perpendicular a plane parallel to the front surface than the other rear surface.”
Examiner notes that the following qualities are included: a reference plane (rather than a point), a linear direction (short-side) to provide context as to what direction the difference in distance to the plane is relative to in order to preclude surfaces having differing heights in any direction, distinguishing two distinct rear surfaces (as opposed to surfaces defined by “end portions” which can be part of the continuous whole surface K or S of Katsutoshi), and comparing distances using the entirety of two rear surfaces as opposed to comparing any arbitrary point thereon (which would be read upon by the projections defined on surface K or S of Katsutoshi).  The above exemplary amendment is meant to merely serve as a guide, and any claim amendments are to the discretion of the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         


/DEVIN B HENSON/               Primary Examiner, Art Unit 3791